Citation Nr: 0920729	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-09 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC).

3.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service in the 
Philippines from September 15, 1942, to September 16, 1942, 
and from October 3, 1944 through November 8, 1945, and with 
the Regular Philippine Army from November 9, 1945, to 
November 14, 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in February 2008, 
and a substantive appeal was received in April 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to DIC and accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran had recognized guerilla service in the 
Philippines from September 15, 1942, to September 16, 1942, 
and from October 3, 1944 through November 8, 1945, and with 
the Regular Philippine Army from November 9, 1945, to 
November 14, 1945.  


CONCLUSION OF LAW

The Veteran did not have the requisite service to render the 
appellant eligible for VA pension benefits provided for under 
38 U.S.C.A. Chapter 15.  38 U.S.C.A. §§ 103, 107, 121 (West 
2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.40 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004); Mayfield v. Nicholson, 19 
Vet.App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed.Cir. 2006).  

The RO failed to provide the claimant with any VCAA notice.  
However, when the law and not the evidence is dispositive of 
the claim, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (VCAA not applicable to 
a claim for nonservice-connected pension when the claimant 
did not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed.Cir. 2002); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the undisputed facts render the 
claimant ineligible for the claimed benefit).  

Here, the law allows for benefits for the Veteran's 
Philippine service solely under chapters 11, 13, 23, and 24 
of Title 38 of the U.S. Code.  38 U.S.C.A. § 107(3).  The 
claimant however has claimed benefits under chapter 15, which 
legally she is not entitled to.  Therefore, the VCAA 
requirements are not applicable for this issue.  The Board 
again notes that the Court has held that when there is an 
error in the VCAA notice, or in this case, an absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law.  Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005).

The claims folder contains verification of the Veteran's 
service.  Due to the fact that qualifying service and how it 
may be established are governed by law and regulations and 
because the service department's certification is binding, 
the Board's review is limited to interpreting the pertinent 
law and regulations.  Under the circumstances of this case, 
the Board finds that no additional VCAA notice or assistance 
is necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the widow 
of a Veteran. 
 
The term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term 'veteran of any war' means any Veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.8 (c) and (d).  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.9 (a) and (d). 
 
That is, persons with service in the Philippine Commonwealth 
Army, USAFFE (United States Armed Forces Far East), including 
the recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected pension.  See 38 
U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d). 

The Veteran had recognized guerilla service in the 
Philippines from September 15, 1942, to September 16, 1942, 
and from October 3, 1944 through November 8, 1945, and with 
the Regular Philippine Army from November 9, 1945, to 
November 14, 1945.  Given the applicable statutory and 
regulatory provisions recited above and the facts of this 
case, the Board finds that the appellant does not meet the 
basic eligibility requirements for nonservice-connected 
pension benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

The essential facts of the Veteran's service in this case do 
not appear to be in dispute.  Pursuant to the laws and 
regulations set forth above, the Veteran had basic 
eligibility to certain, but not all, VA benefits.  In light 
of the Board's reading of the applicable law, there is no 
evidence in this case that any of the Veteran's periods of 
service establish eligibility for pension benefits.  As such, 
there is no basis for the appellant's entitlement to death 
pension benefits based on the Veteran's service.


ORDER

Entitlement to nonservice-connected death pension benefits is 
not warranted.  To that extent, the appeal is denied.



REMAND

In an October 2007 letter, the RO informed the appellant of 
the denial of entitlement to nonservice-connected pension 
benefits, dependency and indemnity compensation, and accrued 
benefits.  The appellant submitted a notice of disagreement 
(NOD) in November 2007 disagreeing with the adjudicator's 
decision in denying her claim, particularly for the denial of 
nonservice-connected pension benefits.  In a November letter 
to the appellant, the RO accepted the NOD for all three 
issues on appeal; however, the February 2008 statement of the 
case (SOC) addressed only the entitlement to nonservice-
connected pension benefits.  The appellant's representative 
correctly asserts that the RO erred by not providing an SOC 
for the remaining two issues.  As such, the Board must remand 
these issues for the RO to issue an SOC and to give the 
appellant an opportunity to perfect an appeal of such issue 
by submitting a timely substantive appeal.  Manlicon v. West, 
12 Vet. App. 238 (1999).

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was not complied with in this case.  In 
light of this matter being remanded for further development, 
the RO should also ensure compliance with all notice and 
assistance requirements under the VCAA, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The appellant should be furnished an 
appropriate VCAA letter as to entitlement 
to dependency and indemnity compensation 
and to accrued benefits.  This letter 
should advise the appellant of the 
evidence necessary to substantiate her 
claim, as well as what evidence she is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO must provide the appellant with 
a statement of the case addressing the 
issues of entitlement to dependency and 
indemnity compensation and to accrued 
benefits. The appellant must be advised of 
the necessity of filing a timely 
substantive appeal if she wants the Board 
to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


